     Case 2:21-cv-00394-KJM-JDP Document 17 Filed 06/17/21 Page 1 of 2


 1   VERONICA A.F. NEBB
     City Attorney, SBN 140001
 2
     BY: KATELYN M. KNIGHT
 3   Assistant City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
 7
     Attorneys for Defendants CITY OF VALLEJO, JODI BROWN, SHAWNY WILLIAMS,
 8
     ANDREW BIDOU, STEVE DARDEN, ZACH HORTON, and JASON GOODNER
 9

10                                UNITED STATES DISTRICT COURT
11
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
12
      JOHN MARK RAUDELUNAS,                               Case No. 2:21-cv-00394-KJM-JDP
13
                     Plaintiff,                           NOTICE OF STIPULATED REQUEST
14
                                                          TO SEAL DOCUMENTS AND
15           vs.                                          ORDER THEREON

16    CITY OF VALLEJO, VALLEJO POLICE
17
      DEPARTMENT, VALLEJO FIRE
      DEPARTMENT, OFFICER JODI BROWN,
18    in her individual capacity, CHIEF
      SHAWNY WILLIAMS, in his individual
19    capacity, OFFICER STEVE DARDEN, in
20
      his individual capacity, OFFICER ZACH
      HORTON, in his individual capacity, FIRE
21    CAPTAIN JASON GOODNER, in his
      individual capacity, and DOES 1-50,
22
      inclusive,
23
                     Defendants
24

25

26
            WHEREAS Defendants inadvertently filed a police report exhibit without redaction of
27
     date of birth information pursuant to Fed. R. Civ. Proc. 5.2(a)(2) on pages 15, 16 and 21 of ECF
28
     8 and pages 6, 7 and 12 of ECF 9;

                                                    -1-
     Case 2:21-cv-00394-KJM-JDP Document 17 Filed 06/17/21 Page 2 of 2


 1          WHEREAS the Parties agree that there is good cause to seal the pages including date of
 2   birth information to protect the individuals’ privacy interest;
 3          All parties, by and through their respective undersigned counsel of record hereby
 4   stipulate to seal pages 15, 16 and 21 of ECF 8, included with an Exhibit to the Declaration of
 5   Katelyn Knight and also seal pages 6, 7 and 12 of ECF 9, included as an Exhibit to the Request
 6   for Judicial Notice filed in support of Defendants’ Motion to Dismiss.
 7

 8          IT IS SO STIPULATED.
 9
     Dated: June 9, 2021
10
                                                   /s/ Jeffrey L. Mendelman
11                                                 JEFFREY L. MENDELMAN
                                                   VINCENT R. MAHER
12
                                                   Attorneys for Plaintiff
13

14   Dated: June 9, 2021
                                                   /s/ Katelyn M. Knight
15
                                                    KATELYN M. KNIGHT
16
                                                   Assistant City Attorney
17                                                 Attorney for Defendants CITY OF VALLEJO,
                                                   JODI BROWN, SHAWNY WILLIAMS,
18                                                 ANDREW BIDOU, STEVE DARDEN, ZACH
                                                   HORTON, and JASON GOODNER
19

20

21
            IT IS SO ORDERED.
22
            The Clerk of Court is directed to file under seal the following already filed documents:
23
            (1) Knight Decl. Ex. A at 15, 16, 21, ECF No. 8
24
            (2) Knight Decl. Ex. A. at 15, 16, 21, ECF No. 9.
25
            This order resolves ECF No. 13.
26

27   DATED: June 16, 2021.

28
